Citation Nr: 1139665	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 through November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held in Muskogee, Oklahoma in August 2011.  A transcript of that hearing is of record.

The Veteran is currently diagnosed with a generalized anxiety disorder, a component of which includes depression.  As such, the Board finds that the issue is more properly characterized as seen on the title page.

Procedurally, the Board notes that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  However, where new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. 3.156(b).  In this case, service connection was denied for anxiety/depression by way of a January 2007 rating decision.  The Veteran did not submit a timely notice of disagreement (NOD); however, in September 2007, prior to the expiration of the appeal period, additional new and material evidence was received.  This evidence included medical records from when the Veteran was in the service and addressed his mental health problems.  As such, this evidence will be considered as having been filed in connection with the claim for service connection for anxiety and depression which was pending since a January 2007 rating decision.




FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran's anxiety disorder pre-existed military service and was not aggravated thereby.

2.  The Veteran's anxiety disorder is attributable to his military service. 


CONCLUSION OF LAW

The Veteran has an anxiety disorder that is the result of disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the Veteran's claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied with respect to the question of service connection.  That matter is moot.

I. Background

The Veteran contends that although he experienced some anxiety and nervousness prior to his entry onto active duty, his pre-existing psychiatric problems were permanently aggravated by his time spent on active duty.  Specifically, the Veteran reported during his August 2011 Board hearing that he believed he was nervous prior to service, noting that his nervousness and anxiety started in high school, but stated his belief that his time spent on active duty had chronically worsened his pre-existing mental health problems.  

At the time of the Veteran's entrance into service in November 1966, he reported a history of experiencing nervous trouble, (see November 1966 Report of Medical History), but no psychiatric disability or problems were found on examination.  See November 1966 Report of Medical Examination.   The Veteran was treated for a chronic severe anxiety reaction during service and was ultimately discharged due to his psychiatric problems.  At discharge in October 1967, the Veteran's psychiatric clinical evaluation was abnormal, and the physician, R.B., diagnosed him with schizophrenic reaction, undifferentiated type, chronic, moderate and manifested by poor socialization, isolation and withdrawn, marked chronic free-floating anxiety, acute anxiety state, depression and paranoid trends.  Dr. B. recommended that the Veteran be considered for discharge as he was suffering from a severe psychotic disorder of a chronic nature that existed prior to service.  See October 1967 psychiatric evaluation.  A Medical Board Report signed by the Veteran and dated in November 1967 reflected a diagnosis of schizophrenic reaction, and noted that it existed prior to service and was not permanently aggravated by service.

A May 1967 psychiatric evaluation by F.K., M.D., noted that he was called to the Veteran's house in May of 1966 (prior to the Veteran joining the Air Force in November of 1966), because the Veteran was having hallucinations of being involved in an automobile accident.  He was irrational and hysterical.  His mother stated that her son had not been involved in any automobile accident.  The impression provided was acute hysterical or anxiety reaction, cause undetermined.

The record includes a December 2007 Independent Medical Evaluation by J.E., M.D.  At this examination, Dr. E. noted that prior to joining the Air Force, the Veteran had an anxiety disorder characterized by panic attacks, fear and anxiety.  Dr. E. noted that although the Veteran had decreased anxiety during basic training, after entering technical school while on active duty, and trying to take tests, he began having more anxiety, which developed into worsening of his depression.  Dr. E. noted that his anxiety and panic attacks became so severe that they interfered with his performance.  After examining the Veteran and considering the record, Dr. E. diagnosed the Veteran with hypersensitive autonomic nervous system with anxiety and depression, and stated that although his disability pre-existed service, the Veteran's time spent on active duty permanently increased his anxiety and depression.  Dr. E. explained that the Veteran has a physiological genetic makeup of a very sensitive autonomic nervous system that made him very sensitive to normal anxiety.  Dr. E. noted that the stress during service of technical training, going to school and being under authority caused increased anxiety attacks, hyperventilation and doctor visits.  In sum, Dr. E. noted that the Veteran's history and medical records reflected that he had a chronic pre-existing condition.  However, the medical records also demonstrated that being in the military increased the sensitivity of his autonomic nervous system, which persisted and worsened after service.  Dr. E. opined that but for his military service, the Veteran would not have had the increased degree of autonomic sensitivity, anxiety and depression.  He noted that after being discharge from the Air Force, his anxiety episodes gradually improved but always remained at a higher level and frequency than before the Air Force.

The Veteran was afforded a VA psychiatric examination in May 2008.  At this examination, the Veteran reported that he continued to have a nervous condition, and had it over the years, ever since his childhood days.  He noted that he had experienced generalized anxiety and panic attacks for a long time, and remembered two of these panic attacks before he got into the service.  He reported that when he got into the service, there was a period of basic training where he was feeling good, but then following that when he got into a period that required specialized training in technical school, he began to develop panic attacks at an increased level, and his general level of anxiety went up.  The Veteran noted that he was eventually discharged from the service due to his anxiety.  The VA examiner, S.F., Ph.D, stated that following service, the Veteran had periods of functioning where he seemed to do fairly well, but noted that it depended on what activities he was engaged in, and whether there would be someone around that he could rely on to help him out if he needed it, or to take over if he could not do the job.  The Veteran reported that he recently worked in a water plant where he had to work alone at night without anyone around.  He reported that he would get very upset and nervous, and noted that he experienced panic attacks quite frequently.  
In sum, Dr. F. explained that it appeared that the Veteran had a history of panic attacks before service of an infrequent nature, and noted that he had a period of exacerbation in service with more stressful circumstances.  Following the service, he had moderate to low levels of anxiety and panic for a number of years, depending upon his job situation and whether there was going to be somebody around that could provide support and help him out.  Dr. F. diagnosed the Veteran with a generalized anxiety disorder and a panic disorder with agoraphobia.  Dr. F. stated that the Veteran had an anxiety disorder and panic attacks prior to service, which was exacerbated in service.  After service, the Veteran continued on with generalized anxiety and panic attacks, with the severity depending on the availability of a person who could be helpful in a time of need for the Veteran.  Overall, Dr. F. opined that coming down on the side of the Veteran, it appeared that the Veteran's current generalized anxiety disorder and panic disorder were at least as likely as not a continuation of and permanently aggravated by his time spent in the service.

II. Analysis

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence) .  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In the present case, it appears that the Veteran had difficulties with anxiety and depression prior to his entrance onto active duty, but it has not been shown by clear and unmistakable evidence that his mental disability both preexisted military service and was not aggravated thereby.  Consequently, the presumption of soundness is not rebutted.

Initially, the Board notes that at the time of the Veteran's entrance onto active duty in November 1966, no psychiatric defects, infirmities, or disorders were found.  See November 1966 Report of Medical Examination.  As such, the Board is left with the threshold question of whether there is clear and unmistakable evidence (i.e., evidence that is undebatable) that the Veteran's anxiety disorder pre-existed his entrance into active duty service in November 1966.  In this case, the medical evidence, in addition to the Veteran's statements, point to the conclusion that the Veteran did in fact experience anxiety and depression prior to his entry onto active duty.  Specifically, at the time of the Veteran's entrance into service in November 1966, he reported a history of experiencing nervous trouble, (see November 1966 Report of Medical History), and the Veteran had repeatedly stated on several occasions that he experienced anxiety and nervousness prior to service, ever since his childhood.  See August 2011 Board Hearing, December 2007 psychiatric examination by Dr. E., and May 2008 VA examination.  Further, and most significantly, a May 1967 psychiatric evaluation by Dr. K. noted that he was called to the Veteran's house in May of 1966 (prior to the Veteran's entry onto active duty) because the Veteran was irrational and hysterical.  At that time, Dr. K. diagnosed the Veteran with an anxiety reaction.  Lastly, after examining the Veteran and considering the medical evidence, Dr. B., Dr. E. and Dr. K. all determined that the Veteran's psychiatric disability pre-existed his military service.  See October 1967 psychiatric evaluation by Dr. B., a December 2007 Independent Medical Evaluation by J.E., and a May 2008 VA examination by Dr. K.

However, even assuming that the above cited medical evidence and statements from the Veteran represent sufficient evidence to establish that the Veteran's anxiety disorder undebatably existed prior to service, this is only the first step necessary to rebut the presumption of soundness.  Here, the evidence does not clearly and unmistakably establish that the Veteran's preexisting anxiety disorder did not undergo a chronic worsening during his period of service.  In fact, the medical and lay evidence reflect that the opposite is true-that the Veteran's pre-existing anxiety disorder was permanently aggravated during his military service.  Specifically, Dr. E. in a December 2007 Independent Medical Evaluation opined that although the Veteran's disability pre-existed service, his time spent on active duty increased the severity of his anxiety and depression, and noted that after discharge, his anxiety and depression always remained at a higher level and frequency than before his military service.  Essentially, Dr. E. found that the Veteran's pre-existing anxiety and depression were permanently aggravated by his time spent on active duty.  Dr. F. in a May 2008 VA examination arrived at the same conclusion.  After examining the record, he opined that it appeared that the Veteran's current generalized anxiety disorder and panic disorder were at least as likely as not a continuation of, and permanently aggravated by his time spent in the service.  He explained that although the Veteran had an anxiety disorder prior to service, it was exacerbated by his time spent on active duty, and continued after service, with the severity depending on the Veteran's specific circumstances.

In sum, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Here, given the presumption of soundness, the only evidence which goes against the claim is a November 1967 (in-service) Medical Board Report signed and dated by the Veteran diagnosing the Veteran with a schizophrenic reaction, and noting that it existed prior to service and was not permanently aggravated by service.  No explanation was provided for the conclusion, and in any event, this statement alone does not meet the clear and unmistakable standard, especially considering the medical evidence which strongly shows that the Veteran's anxiety disorder was permanently aggravated by service.

Therefore, based on the above analysis, the Board finds that the evidence of record does not clearly and unmistakably establish that the Veteran's anxiety disorder existed prior to service and was not aggravated thereby.  Accordingly, the presumption of soundness is not rebutted.

Given that the presumption of soundness is not rebutted, and that the Veteran's disability, specifically an anxiety disorder including depression, existed during service and thereafter, the Board concludes that a grant of service connection is warranted.


ORDER

Service connection for an anxiety disorder is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


